DETAILED ACTION
Allowable Subject Matter
Claims 1 and 4-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art of record fails to disclose or render obvious a method of fabrication, as claimed, specifically in combination with forming the second hollow cylinder prior to inserting the second hollow cylinder into the first hollow cylinder, and wherein forming the second hollow cylinder includes using at least one of fused deposition modeling, fused filament fabrication, robocasting, electron beam melting, laminated object manufacturing, selective laser sintering, direct metal laser sintering, or selective laser melting.  
Regarding independent claim 10, the prior art of record fails to disclose or render obvious a method of fabrication, as claimed, specifically in combination with forming the second hollow cylinder includes forming the uniformly spaced holes arranged into a helix along the longitudinal axis of the second hollow cylinder.
Regarding independent claim 12, the prior art of record fails to disclose or render obvious a method of fabrication, as claimed, specifically in combination with forming the second hollow cylinder includes forming the uniformly spaced holes in an isogrid pattern.
Regarding independent claim 13, the prior art of record fails to disclose or render obvious a method of fabrication, as claimed, specifically in combination with forming the second hollow cylinder includes forming the uniformly spaced holes to taper from smaller to larger from an inner surface of the second hollow cylinder to an outer surface of the second hollow cylinder.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA E FREEMAN whose telephone number is (303)297-4269. The examiner can normally be reached 9AM - 5PM MST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSHUA E FREEMAN/Primary Examiner, Art Unit 3641